Citation Nr: 1452772	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-17 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years.  He served in the Republic of Vietnam (Vietnam).  He died in 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Wichita, Kansas RO currently has jurisdiction of this case.

The Appellant testified before the undersigned Veterans Law Judge in August 2013.


FINDINGS OF FACT

1. The Veteran's colon cancer was incurred in active service by exposure to herbicides such as Agent Orange. 

2. Colon cancer was the principal cause of the Veteran's death in April 2011.

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits for the cause of the Veteran's death are satisfied.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

The Veteran died in April 2011 of colon cancer, as reflected in the Certificate of Death.  He served on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6). 

Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service. See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  However, colon cancer is not among the diseases eligible for presumptive service connection under section 3.309(e).  See id.  Thus, service connection for colon cancer on a presumptive basis due to the Veteran's herbicide exposure is not warranted.  See id.  Nevertheless, service connection for colon cancer may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Appellant supplied a medical nexus opinion from L.K.B., MD, in September 2011.  The opinion noted the Veteran's Agent Orange exposure "may very well have contributed or caused the cancer that killed him."  The RO denied the claim because it found the opinion speculative.  

In August 2013, the undersigned suggested the Appellant would bolster her claim by submitting a revised nexus opinion.  The Appellant submitted this opinion in September 2013.  This opinion stated the Veteran's Agent Orange exposure was "'at least as likely as not'" a factor which contributed or caused the cancer that killed him."  The RO again denied the claim.  While it found the opinion articulated the proper legal standard, it found the opinion was unsupported.

Given the Veteran's 20 years of service as a Chemical Officer and the Appellant's submission of an opinion conforming to the suggestion of the undersigned, the Board, affording the Appellant the benefit of the doubt, grants the claim.  The Board acknowledges it could remand the case for another supplemental opinion, but such opinion would not materially assist it in its determination.  



ORDER

Entitlement to dependency and indemnity compensation for the cause of the Veteran's death is granted.



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


